Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.  Claim 1 is amended; claims 2, 8, 11, 20 are cancelled; claims 15-19 and 21 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1, 3-7, 9-10, 12-19 and 21 are currently pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement

The information disclosure statement filed 9/1/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of “Notice of allowance dated March 8, 2021 in application No. 16/102,100”, listed in IDS filed 9/1/20210, has not been provided.  Additionally, EP 3282038 has been listed in an 

Double Patenting

Claims 1, 3-7, 9-10 and 12-14 and rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,046,619 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to a method of coating a composite structure comprising forming a first slurry by combining similar first glass phosphate comprising boron nitride in amounts of 15 to 30 weight percent with a first carrier fluid comprising acid aluminum phosphate wherein a molar ratio of aluminum to phosphoric acid is between 1 to 2 and 1 to 3, applying first slurry to the composite structure, heating the composite structure to a temperature sufficient to form a base layer on the composite structure; forming a second slurry by combining second pre-slurry comprising a similar second phosphate with a second carrier fluid and additive, applying the second slurry to the composite structure and heating the composite structure to a temperature sufficient to form a sealing layer on the composite structure, further applying at least one of a pretreating composition or barrier coating prior to applying the first slurry to the composite structure, pretreating composition comprising at least one of phosphoric acid and an acid phosphate salt, an aluminum salt wherein the composite structure is porous and penetrating composition penetrates at least a portion of the plurality of pores of the composite structure.
Claims in U.S. Patent 11,046,619 B2 are silent with respect to acid aluminum phosphate and a first additive combination for improved stability.
However, claims in U.S. Patent 11,046,619 B2 include a silica compound in the first pre-slurry (see claim 8).  Additionally, applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of U.S. Patent 11,046,619 B2 wherein it teaches that the first pre-slurry composition of the first slurry may comprise additives such as silica compound to improve hydrolytic stability (col. 6, lines 10-18).  Therefore, in light of the teachings in general disclosure and given that the first slurry in claims of U.S. Patent 11,046,619 B2 comprises silica compound and acid aluminum phosphate wherein the molar ratio of aluminum to phosphate is between 1 to 2 and 1 to 3, one skilled in art would have a reasonable basis to expect the combination of acid aluminum phosphate and an additive such as silica compound, to provide improved hydrolytic stability, absent evidence to the contrary.

Claim Rejections - 35 USC § 103

Claims 1, 3-7, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mazany et al (US 2010/0266770 A1 - hereafter Mazany ‘770) in view of Mazany et al (US 7,641,941 B2 - hereafter Mazany ‘941).
Regarding claim 1, Mazany ‘770 discloses a method comprising applying an oxidative inhibiting coating comprising at least one phosphate glass to the carbon-carbon composite and the phosphate glass may be combined with at least one carrier fluid (i.e. reads on applying first slurry comprising phosphate glass on surface of a 4H2PO4 (paragraph 0055) and is the same component (i.e. ammonium dihydrogen phosphate) used in present invention for improved hydrolytic stability.  
Mazany ‘770 is silent with respect to acid aluminum phosphate, the ratio of aluminum to phosphoric acid in acid aluminum phosphate.
However, Mazany ‘941 teaches a method comprising contacting carbon-carbon composite with an inhibiting composition containing phosphoric acid, and at least one aluminum salt (abstract).  The carbon-carbon composite treated according to the inventive method exhibits improved resistance to oxidation, less sensitivity to reduction in friction as a result of moisture absorption from the atmosphere (bridging paragraph col. 2-3).  The phosphoric acid in one embodiment may be present in amounts of 20 to 30 weight percent.  The aluminum salt may be mono-aluminum phosphate (i.e. reads on acid aluminum phosphate in present claim 1) and aluminum halide such as aluminum chloride.  The aluminum salt may be present in amounts of 10 to 50 weight percent (col. 6, lines 48-67; col. 7, lines 1-2).  It is noted that when AlCl3 having a molecular of 133.3 g/mol and phosphoric acid having molecular weight of 98 g/mole are used in amounts of 10 weight percent and 20 weight percent, respectively, the molar ratio of aluminum to phosphoric acid is about 1:2.7.  Therefore, in light of the teachings in Mazany ‘941, it would have been obvious to one skilled in art prior to the filing of present application to add a composition comprising 10 weight percent of aluminum salt and 20 weight percent of phosphoric acid for a ratio of aluminum to phosphoric acid between about 1 to 2.7, to the first slurry, of Mazany ‘770, for above mentioned advantages
Regarding claim 3, Mazany ‘770 teaches that in one embodiment, a barrier coating may be applied to at least one surface of the carbon-carbon composite prior to or subsequent to the treatment with oxidation inhibiting composition and/or pretreating composition (paragraph 0026).
Regarding claim 4, Mazany ‘770 teaches that carbon-carbon composite may be contacted with a pretreating composition prior to application of the oxidation inhibiting composition.  The pretreating composition may comprise phosphoric acid, at least one acid phosphate salt, at least one aluminum salt and at least one additional metal salt.  The composite with applied pretreating composition may be heated to form a deposit 
Regarding claim 5, Mazany ‘770 teaches that pretreating solution may be an aqueous solution and have water as a carrier liquid (paragraph 0094).  The aluminum salt may be an oxide (paragraph 0107) which reads on the pretreating solution comprising aluminum oxide and water.  The composite applied with pretreating composition may be heated (paragraph 0094).  The pretreating composition may be referred to as oxidation inhibiting composition (paragraph 0094).  The carbon-carbon composite may be subjected to multiple treatment cycles with the oxidation inhibiting composition (paragraph 0073) which reads on second pretreating composition in present claim 5.  Differing factors may be controlled to achieve desired depth of penetration of the pretreating composition into the open pores of carbon-carbon composite, including contact time with the carbon-carbon composite prior to drying, temperature, density, pore size and porosity of the carbon-carbon composite (paragraph 0101).
Regarding claim 6, Mazany ‘770 teaches that barrier coating includes carbides and nitrides such as silicon carbide and boron nitride (paragraph 0026).
Regarding claim 7, Mazany ‘770 teaches that barrier coating may be applied using any suitable method including CVD (paragraph 0027).
Regarding claim 9, Mazany ‘770 teaches that phosphate glass may be represented by formula a(A’2O)x(P2O5)y1b(GfO)y2c(A”O)z wherein A’ represents at least one alkali metal glass modifier such as lithium; Gf represents at least one glass former such as boron; A” represents at least one glass network modifier such as vanadium; a ranges from 1 to about 5; b ranges from 0 to about 10; c ranges from 0 to about 30; x ranges from 0.050 to 0.500; y1 ranges from 0.040 to 0.950; y2 ranges from 0 to about 0.20; z ranges from 0.01 to about 0.5; and x+y1+y2+z = 1 and x < (y1+y2
Regarding claim 10, in addition to 6i above, Mazany ‘770 teaches that if application of multiple layers are desired, the composition of each layer can either be the same composition or a different composition.
Regarding claim 12, Mazany ‘770 teaches a method of treating a porous carbon-carbon composite (abstract).
Regarding claim 13, Mazany ‘770 teaches that oxidation inhibiting composition may be in the form of an aqueous slurry comprising water (paragraph 0067)
Regarding claim 14, Mazany ‘770 teaches that phosphate glass may be combined with at least one refractory compound and wetting agent (paragraph 0034).  The wetting agent may be referred to as a surfactant (paragraph 0062) which reads on the surfactant in present claim 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764